Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16625796 filed on 12/23/2019  is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/EP2018/066833, with International Filing Date of 06/22/2018 that claims foreign priority to EP 17177725.3, filed on 06/23/2017.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited limitations of “a driver circuit (12) for controlling currents applied to said first coil (30) and said second coils (31), wherein said driver (12) comprise a first channel (C1) for applying a current to the first coil (30), a second channel (C2) for applying currents to two opposing second coils (31, 31'), such that the currents delivered to the opposing second coils (31, 31') have the same magnitude but opposite sign, and a third channel (C3) for applying currents to two other opposing second coils (31, 31'), such that the currents delivered to said other opposing second coils (31, 31') have the same magnitude but opposite sign” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that closest Fig. 14 depicts only four channels C-C4 each separately connected to each coil 31.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 12, 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 8 currently depends on claim 7 which was canceled. Hence claim 8 is improper dependent claim because it fails to further limit subject matter of any claim and fails to include limitations of any independent claim of the claim set.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claims 12, 14 and 15 depend on claim 8 and therefore inherit the same deficiencies. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites many limitations such as "lens barrel”, “container”, “lens shaping part”, “motor holder”, “the at least one coil”, and “movable part”. There is insufficient antecedent basis for all these limitations in the claim. It is suggested to amend the claim and define the limitations earlier in the claim(s). 
Claim 8 recites the limitation phrase “wherein each two adjacent side wall sections 700 meet and form a corner region 702 on an inside of the motor holder, and the at least one coil is a circumferential first coil that is attached to the movable part 464” which includes number parts or numerical values or other designations. However, these are confusing because it is unclear what they represent as numbers, tags, or some other values? It is suggested to amend the claim in order to remove the indefiniteness issues. 
Claims 12 and 15-15 depend on claim 8 a therefore inherit the same deficiencies. 

Claim 15 recites the limitations for “an associated side wall section” and “an associated corner region”. However, these limitations are confusing because it is unclear if these limitations refer the same limitations recited in claim 8, or if they represent new and different limitations? For the purposes of examination the above limitations will be treated broadly such that they may refer to any close or similar limitations. It is suggested to amend the claim in order to remove the indefiniteness issues.  
Claim 17 recites many limitation “the first coil”. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim and define the limitation earlier in the claim(s). 
Claim 32 recites many limitation “said second magnetic structures”. There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear if the recited term for “an associated second magnetic structure” to which the above term could refer to, includes one structure or more magnetic structures? The limitation above will be treated broadly such that the limitation includes at least one magnetic structure. It is suggested to amend the claim and define the limitation earlier in the claim(s). 
Claim 33 recites many limitation “said magnetic structures”. There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear if the recited term for “an associated magnetic structure” to which the above term could refer to includes one structure or more structures? The limitation above will be treated broadly such that the limitation includes at least one magnetic structure. It is suggested to amend the claim and define the limitation earlier in the claim(s). 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12, 14-15, 17-22, 30-33 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschwanden et al. (hereafter Aschwanden, of record, see IDS dated 11/01/2021) US 20160259094 A1.
In regard to intendent claim 1, Aschwanden taches (see Figs. 1-36) optical device (e.g. tunable lens device 1, see Abstract, e.g. paragraphs [01-02, 105-108, 111-123, 147-148]), comprising: 
- a container forming a fluidic lens (container volume V with fluid F forming tunable lens part with membrane 10, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16]), the container  comprising a transparent and elastically expandable membrane (10, paragraphs [105-108, 111-123]), a transparent optical element (20, facing 10) facing the membrane (10, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16, 33-36), and a wall member (as plate 300, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16), wherein the optical element (20) and the membrane (10) are connected to the wall member (i.e. to 300, paragraphs [105-108, 111-123], see Figs. 1-6, 13-16), and wherein said container (container V) encloses a volume (i.e. as volume V of container) that is filled with a fluid (as container volume V is filled with fluid F, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16), 
- a lens shaping part (i.e. lens shaping part 11, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16) that is in contact with said membrane (11 contacts 10, paragraphs [105-108, 111-123], Figs. 1-6, 13-16, 33-36) for defining a curvature adjustable area (i.e. as 11 shapes the curvature of membrane 10, e.g. region 10c, paragraphs [105-108, 111-112]) of the membrane (10), which area (i.e. region 10c) faces said optical element (20, as depicted in e.g. Figs. 1-6, 13-16, 33-36, e.g. paragraphs [105-108, 111-123]), and 
- a circumferential lens barrel extending in an axial direction (i.e. as carrier 50 with lens assembly e.g. stack 51 extending along optical axis A, paragraphs [111-122], e.g. Figs. 13-16), which lens barrel (50) surrounds an opening in which at least one rigid lens is arranged that is held by the lens barrel (i.e. as carrier has opening for accommodating lens stack 51, paragraphs [111-122], e.g. as depicted in Figs. 13-16), and 
- a voice coil motor that is designed to move the lens shaping part along an axial direction with respect to said container (i.e. as actuator 40 with magnets 42, 300, coils 41, 400 due to relative motion move 11 with respect to 10,V with 20 in e.g. axial direction A as well as tilting  paragraphs [18-20, 105-108, 111-116, 145-151]), so as to adjust a curvature of said area (i.e. as curvature of 10, region 10c is adjusted due to focusing and tilting, paragraphs [18-20, 105-108, 111-116]) and therewith a focal length of the fluidic lens (as focus (autofocusing) due to relative motion of 11 and 10,V, with 20 in axial direction A, paragraphs [18-20, 105-108, 111-116]), 
wherein the voice coil motor comprises at least one coil arranged on a movable part (as 40 has coils 41 on movable plate 300, paragraphs [105-108, 111-123],  Figs. 13-16, 33-36) and a plurality of magnetic structures arranged on a motor holder (magnets 41, 61 and on carrier 50 and structures 70, paragraphs [111-123],  Figs.  13-16), wherein said movable part is movably mounted to the motor holder via a spring structure (as plate 300 with 10,V, 20 is mounted with bellows 30 31,32 to carrier 50 providing axial movement (and tilting) along optical axis A direction, paragraphs [111-123], see Figs. 13-16]) so that it can be moved along said axial direction (i.e. axial movement along A, paragraphs [111-123]), and wherein the lens shaping part is mounted to said movable part (i.e. as lens shaping part 11 is mounted to movable part 300 i.e. at 10, 20 as depicted in e.g. Figs. 1-6, 13-16,33-36,  paragraphs [105-108, 111-123, 146-151]).   
Regarding claim 8, Aschwanden taches (see Figs. 1-36) that the optical device (1) characterized in that the lens barrel (carrier 50) comprises protrusions protruding from a top side  of the lens barrel (as protrusions extending from the top side of 50, as best depicted in Fig. 16, paragraphs [111-123, 105-108), wherein the container is attached to said protrusions (as 10,V with 20 is attached to protrusions of 50, as best depicted in Fig. 16, paragraphs [111-123]), and wherein the respective protrusion extends through an associated recess of the lens shaping part (i.e. as protrusions of 50 extend through recesses of 11, as best depicted in Fig. 16, paragraphs [111-123]), the motor holder comprises four side wall sections connected to each other to form a circumferential side wall (i.e. as carrier 50 with 52, 70 having connected four wall sides, see Figs. 15-18, paragraphs [111-123]), wherein each two adjacent side wall sections  meet and form a corner region on an inside of the motor holder (i.e. as corner regions of 70, 52, Figs. 15-18, paragraphs [111-123]), and the at least one coil is a circumferential first coil that is attached to the movable part extends around the movable part (i.e. as coils 41 are in four corners i.e. circumferentially attached to movable plate 300, see Figs. 15-18, paragraphs [111-123]).    
Regarding claim 12, Aschwanden taches (see Figs. 1-36) that said plurality of magnetic structures (magnets 40, 61) comprises four first magnetic structures (magnets 42, paragraphs [112-114], Figs. 13-18) attached to the motor holder (42 attached to structure 70 and carrier 50, paragraphs [111-123], Figs. 13-18) and arranged along the circumferential first coil (as 42 are circumferential around coils 41, paragraphs [111-123], Figs. 13-18) so that the four first magnetic structures face the circumferential first coil (as magnets 42 face coils 41, paragraphs [111-123), wherein each of the four first magnetic structures is arranged in an associated corner region (i.e. as 42 are in corners, depicted in e.g. Fig. 16, paragraphs [111-123]), or that each of the four first magnetic structures is arranged on an inside of an associated side wall section (i.e. as 42 are inside of side wall section of 70, depicted in e.g. Fig. 13-18, paragraphs [111-123]).  
Regarding claim 14, Aschwanden taches (see Figs. 1-36) that said plurality of magnetic structures  (42, 61) comprises four second magnetic structures (i.e. magnets 61 and magnetic sensors 62) attached to the motor holder (as 61 are on 70 and connected to carrier 50, paragraphs [119-120], see Figs. 16-17]) and arranged along the circumferential first coil (as 61 are around coils 41, paragraphs [112-123], Figs. 16-17) so that the four second magnetic structures face the circumferential first coil (as 61 are around and face coils 41, paragraphs [112-123], Figs. 16-17). 
Regarding claim 15, Aschwanden taches (see Figs. 1-36) that that that each first magnetic structure (10) is arranged on an inside (7a) of an associated side wall section (i.e. as best understood in light of 112 issues noted above, as 42 are inside of side wall section of 70, depicted in e.g. Fig. 13-18, paragraphs [111-123]), while each second magnetic structure is arranged in an associated corner region (as best understood in light of 112 issues noted above as 61 are in cut off corner parts between parts with 42,  41, paragraphs [112-123], as depicted in Figs. 16-17). 
Regarding claim 17, Aschwanden taches (see Figs. 1-36) that the voice coil motor (actuator) comprises four second coils (e.g. coils 400’, see e.g. Figs. 16, 33,34, paragraphs [144-151]), which second coils (400’) are arranged below the first coil (400) on a lower section of the moveable part, which lower section  is connected to said upper section (as 400’ are on lower movable section 11b connected to upper movable section 11a, as depicted in Fig. 33, paragraphs [143-146, 150-151]).  
Regarding claim 18, Aschwanden taches (see Figs. 1-36) that said four second magnetic structures (due to 112 issues, presumably magnets 300, 300’, see e.g. Figs. 16 corresponding in Figs. 33-34, paragraphs [144-151]) each comprises an upper magnet and a lower magnet (i.e. as magnets 300 and 300’, Figs. 33-34, paragraphs [144-151]), wherein the upper magnet is arranged on top of the lower magnet (300 are on top of 300’, Figs. 33-34, paragraphs [144-151]), wherein each upper magnet faces an upper section (31a) of an associated second coil, and wherein each lower magnet (41b) faces a lower section (31b) of an associated second coil (as upper magnets 300 face upper coils 400, and lower magnets 300’ face lower coils 400’, Figs. 33-34, paragraphs [144-151]).  
Regarding claim 19, Aschwanden taches (see Figs. 1-36) that that said at least one coil is one of four coils (as coil 41 is one of four coils 41, paragraphs [113-115]) comprised by the voice coil motor (i.e. of the actuator 40) are arranged on the movable part (i.e. on movable plate 300, paragraphs [111-123], Figs. 13-16).   
Regarding claim 20, Aschwanden taches (see Figs. 1-36) that said plurality of magnetic structures is formed by four magnetic structures (four magnets 42, and 300, 300’, paragraphs [111-123, 145-151]), wherein each of these Page 3 of 6Attorney Ref. No. 95083/354.2Patent Application No. 16/625,796 magnetic structures (42) is arranged on the motor holder (42 are arranged on 50, 70, as depicted in e.g. Figs. 13-18, 33-34, paragraphs [111-118, 145-151]), and wherein each of said four magnetic structures comprises an upper magnet and a lower magnet (i.e. as magnets 300 and 300’, Figs 33-34, paragraphs [145-151]), wherein the upper magnet  is arranged on top of the lower magnet (i.e. as magnets 300 are on top of 300’, Figs 33-34), wherein each upper magnet faces an upper section of an associated coil (31), and wherein each lower magnet faces a lower section of an associated coil (as upper magnets 300 face upper coils 400, and lower magnets 300’ face lower coils 400’, e.g. Figs. 33-34, paragraphs [144-151]).  
Regarding claim 21, Aschwanden taches (see Figs. 1-36) that the optical device (1) is designed to tilt the movable part and therewith the lens shaping part with respect to said axial direction (i.e. as actuator 40 with magnets 42, 300, coils 41, 400 due to relative motion moves, tilts 11 with respect to 10,V with 20 in with respect to axial direction A, paragraphs [18-20, 105-108, 111-116, 145-151]), particularly so as to form the container (container of 10,V) into a prism for deflecting light passing through the container (as 40 is designed to tilt 11 due to relative motion with 300,20 with 10,V forming a prism with container of 10,V for deflecting light passing through it, see Abstract, paragraphs [10, 18, 105-106]).  
Regarding claim 22, Aschwanden taches (see Figs. 1-36) that the optical device (1) comprises a driver circuit for controlling currents applied to said first coil and said second coils (as 1 has control unit controlling actuator 40 i.e. currents to coils 41, see e.g. paragraphs [54-55, 62, 105-108, 38,43, 73-76, 113-115, 123], e.g. Fig. 16), wherein said driver comprise a first channel for applying a current to the first coil, a second channel for applying currents to two opposing second coils (as channels i.e. flexible wires supply currents to each of separate coils 41, paragraphs [54-55, 62, 105-108, 38,43, 73-76, 113-115, 123], e.g. Fig. 16), such that the currents delivered to the opposing second coils (31, 31') have the same magnitude but opposite sign, and a third channel (C3) for applying currents to two other opposing second coils (31, 31'), such that the currents delivered to said other opposing second coils (31, 31') have the same magnitude but opposite sign (i.e. as best understood due to required structures, as control unit with flexible wires 80 for applying current is such manners to opposite coils 41, 105-108, 38,43, 73-76, 113-115, 123], e.g. Fig. 16, where it is noted that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of providing currents to actuator coils.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114; in addition for the above limitations a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding application of currents to actuator coils. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114.  
Regarding claim 30, Aschwanden taches (see Figs. 1-36) that the wall member (plate 300) comprises one of: circular periphery, hexagonal periphery (as plate 300 may have hexagonal periphery as depicted in e.g. Fig. 16, paragraphs [111-123]).  
Regarding claim 31, Aschwanden taches (see Figs. 1-36) that for measuring the spatial position of the movable part (e.g. 300), the optical device (1) comprises at least a first and a second inductive measurement coil (as two position sensor means 60 with hall sensors 62, paragraphs [119-120], Fig. 16-17).  
Regarding claim 32, Aschwanden taches (see Figs. 1-36) that the first and the second inductive measurement coil (60, 62) each extend around an associated second magnetic structure, wherein said second magnetic structures are neighboring second magnetic structures(i.e. as best understood means 60,62 are around magnetic structures 42, as depicted in Figs. 16-17, paragraphs [119-120]).  
Regarding claim 33, Aschwanden taches (see Figs. 1-36) that the first and the second inductive measurement coil (60, 62) each extend around an associated magnetic structure, wherein said magnetic structures are neighboring second magnetic structures(i.e. as best understood means 60,62 are around magnetic structures 42, as depicted in Figs. 16-17, paragraphs [119-120]).  
Regarding claim 40, Aschwanden taches (see Figs. 1-36) that the optical device (1) comprises a plurality of stops (as structures restricting motion of 11 and/or 300, e.g. 70, 71 parts, upper portion of carrier 50, bellows 30 with 31, 32, see Figs. 13-16, paragraphs [111-123]) for constraining a movement of the lens shaping part and/or of the movable part (i.e. as restricting relative motion between 11 and 300, see Figs. 13-16) along the axial direction z as well as in a plane extending perpendicular to said axial direction (i.e.as such structures restrict tilting movement and axial movement of the plate 300 with 10, V, 20 relative to 11, see Figs. 13-16, paragraphs [111-123]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (hereafter Aschwanden) US 20160259094 A1 in view of Park et al. (hereafter Park) US 20170082827 A1. 
Regarding claims 36 and 37, Aschwanden taches (see Figs. 1-36) that the first and the second inductive measurement coil (pair of 60, 62) but is silent that  the first inductive measurement coil extends below a second magnetic structure/ magnetic structure, while the second inductive measurement coil extends below a neighboring second magnetic structure/neighboring magnetic structure.  
However, Park teaches in the same field of invention of a Lens Driving Unit, And A Camera Module And An Optical Appliance Including The Same (see Figs. 1-14, Title, Abstract, paragraphs [17-36, 42-43, 129-135, 159-166], see Figs. 2-6) and further teaches that the first inductive measurement coil extends below a second magnetic structure/ magnetic structure, while the second inductive measurement coil extends below a neighboring second magnetic structure/neighboring magnetic structure (i.e. as two magnetic coil sensing parts 720 extend below two neighboring magnetic structures of 410-414, 320, as depicted in 2-6, paragraphs [35-36, 42-43, 129-135,141, 159-166], thereby enabling that the manufacturing costs may be reduced owing to a reduction in the number of elements, processes, and process management points, see abstract, paragraphs [07, 303]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and position the magnetic sensing coil parts below magnetic structure and below a neighboring magnetic structure according to teachings of Park to the tunable lens device and magnetic sensing coils of Aschwanden in order to enable reduction in manufacturing costs owing to a reduction in the number of elements, processes, and process management points, (see Park abstract, paragraphs [07, 303]). 

Allowable Subject Matter

Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claims 34 and 35, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an optical device including the specific arrangement characterized in that the first inductive measurement coil (61) extends below two opposing second magnetic structures/ two opposing magnetic structures, while the second inductive measurement coil (62) extends below two other opposing second magnetic structures/other two opposing magnetic structures (41, 41'), in combination with all other claimed limitations of the base claim and any intervening claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aschwanden et al. “Lens Assembly Apparatus And Method”, US 20100232161 A1 (see e.g. Figs. 40, 57 and related descriptions). 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872